United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2325
                                   ___________

In re: President Casinos, Inc.                *
                                              *
               Debtor,                        *
----------------------------------------      *
                                              * Appeal from the United States
Mary Zegeer,                                  * District Court for the
                                              * Eastern District of Missouri.
               Appellant,                     *
                                              * [UNPUBLISHED]
        v.                                    *
                                              *
President Casinos, Inc.,                      *
                                              *
               Appellee.                      *
                                         ___________

                             Submitted: November 3, 2010
                                Filed: November 5, 2010
                                 ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Mary Zegeer appeals the district court’s1 affirmance of the bankruptcy court’s2
order confirming the plan of liquidation for President Casinos, Inc. Following careful


      1
        The Honorable Catherine D. Perry, Chief Judge, United States District Court
for the Eastern District of Missouri.
      2
       The Honorable Kathy A. Surratt-States, United States Bankruptcy Judge for
the Eastern District of Missouri.
de novo review, see In re Reynolds, 425 F.3d 526, 531 (8th Cir. 2005), we agree with
the district court that Zegeer’s appeal was equitably moot: the plan has been
substantially consummated; Zegeer did not seek a stay; the relief requested would
negatively affect the rights of parties not before the court and the success of the plan;
and public policy weighs in favor of mootness. See In re Williams, 256 B.R. 885, 896
(B.A.P. 8th Cir. 2001) (factors considered in determining equitable mootness).
Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




                                          -2-